UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7242



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRUCE DOUGLAS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Patrick Michael Duffy, District
Judge. (CA-03-1511; CR-93-92)


Submitted:   December 19, 2003         Decided:     February 18, 2004


Before LUTTIG, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Douglas, Appellant Pro Se. Mark C. Moore, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Bruce Douglas appeals the district court’s order denying

his motion for a sentence reduction under 18 U.S.C. § 3582 (2000),

based upon a retroactive amendment to the United States Sentencing

Guidelines.

           In July 1993, Douglas was convicted of conspiracy to

possess with the intent to distribute cocaine base, and four counts

of distribution of cocaine base.     Under the applicable section of

the United States Sentencing Guidelines, his base offense level was

determined to be 40. The corresponding Guidelines range was 292 to

365 months.   Douglas was sentenced to 300 months imprisonment.

           In 1994, the Sentencing Commission adopted Amendment 505,

which reduced the maximum base offense level for Douglas’ offense

from 42 to 38.    The amendment was made retroactively applicable

under USSG § 1B1.10.     Based on this amendment, Douglas filed a

motion to modify his sentence.       The district court denied his

motion.

           The decision to reduce a sentence based on an amendment

to   the   sentencing   guidelines   is   discretionary.   18   U.S.C.

§ 3582(c)(2) (2000); United States v. Legree, 205 F.3d 724, 727

(4th Cir. 2000). Thus, the district court’s decision not to reduce

Douglas’ sentence is reviewed for an abuse of discretion.          See

United States v. Dorrough, 84 F.3d 1309, 1311 (10th Cir. 1996).

Douglas contends that in denying his motion for a reduced sentence,


                                - 2 -
the district court impermissibly relied upon his unwillingness to

cooperate with the Government and his refusal to testify at trial.

However, there is nothing in the record to indicate that the

district court relied on Douglas’ uncooperativeness and his refusal

to testify.    Instead, the record indicates that the district court

considered    the   relevant   factors    listed      in   section    3553,   and

declined to grant Douglas a modified sentence on the basis of those

factors.     See 18 U.S.C. § 3553(a) (2000) (providing a list of

relevant   factors     the   district    court    must     consider    in   every

sentencing).        Accordingly,   we    find    no   abuse   of     discretion.

Dorrough, 84 F.3d at 1311.

     We affirm the district court’s order.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                        AFFIRMED




                                   - 3 -